PER CURIAM.
Appellant, City of Miami Beach, appeals an order denying its motions for a directed *761verdict, a mistrial, and a new trial following an adverse liability verdict in a civil rights action. Appellee, David Mendelson, cross-appeals seeking reversal of the trial court’s order granting remittitur or, in the alternative, a new trial on damages. We affirm the main appeal finding the evidence of an alleged beating relevant to the allegations in Mendelson’s third amended complaint. See §§ 90.401, 90.402, Fla. Stat. (1999); Donahue v. Albertson’s Inc., 472 So.2d 482 (Fla. 4th DCA 1985); Zabner v. Howard Johnson’s Inc. of Fla., 221 So.2d 543 (Fla. 4th DCA 1969).
In regard to the cross-appeal, we reverse and remand with directions to the trial court to reinstate the jury’s verdict as it was supported by the evidence and was within a reasonable range. See Bould v. Touchette, 349 So.2d 1181 (Fla.1977); Kaine v. Government Employees Ins. Co., 735 So.2d 599 (Fla. 3d DCA 1999).
Affirmed in part, reversed in part, and remanded with directions.